DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 14 – 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe et al. (US 4,961,314).
With respect to claims 1, 14 and 20, Howe et al. teach an apparatus for engine exhaust sound attenuation (Fig.1) comprising a housing (Fig.1, Item 12) having an interior and an exterior; a plurality of baffle plates (Fig.1, Items 53 – 55) arranged within the housing, the plurality of baffle plates disposed apart from each other to define an inlet chamber (Fig.1, Item 30) at a proximal end of the housing, an outlet chamber (Fig.1, volume between Items 55 and 20) at a distal end of the housing, and a plurality 
With respect to claims 2 and 15, Howe et al. teach wherein the first tube (Fig.1, Item 50) comprises a same inner diameter, a same outer diameter, and a same length as the second tube (Fig.1, Item 52), and wherein the first tube is axially disposed in the interior of the housing parallel to the second tube (Fig.1).  
With respect to claims 3, 16 and 20, Howe et al. teach wherein the first tube (Fig.1, Item 50) is fluidly connected to the inlet chamber (Fig.1, Item 30), and is configured to direct the flow of exhaust from the inlet chamber to the third intermediate chamber (Fig.1, Item 58); andL&H Reference: C190-0038US Caterpillar Reference: 18-0885--24--the second tube (Fig.1, Item 52) is fluidly connected to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al. (US 4,961,314) in view of Nishiyama et al. (US 6,241,044).
With respect to claims 4 and 17, Howe et al. teach wherein the plurality of baffle plates comprises a first set of set of baffle plates (Fig.1, Items 53 and 55) comprising a first baffle plate (Fig.1, Item 53) configured to fluidly isolate the inlet chamber (Fig.1, Item 30) from the first intermediate chamber (Fig.1, Item 60), and a second baffle plate (Fig.1, Item 55) configured to fluidly isolate the outlet chamber (Fig.1, volume between Items 55 and 20) from the third intermediate chamber (Fig.1, Item 58), but fail to disclose the baffle plates being identical.
On the other hand, Nishiyama et al. teach an apparatus for engine exhaust sound attenuation comprising plurality of baffle plates comprises a first set of set of identical baffle plates (Fig.4, Items 3A and 3D) comprising a first baffle plate (Fig.4, Item 3A) configured to fluidly isolate an inlet chamber (Fig.4, Item 2A) from a first intermediate chamber (Fig.4, Item 2B), and a second baffle plate (Fig.4, Item 3D) 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Nishiyama et al. configuration of a set of identical baffle plates it would facilitate the manufacturing and/or assembly of the baffles, also it would help tune the sound attenuator to provide a predetermined acoustic performance. 
With respect to claims 5 and 17, Howe et al. teach wherein the plurality of baffle plates further comprises a second set of identical baffle plates comprising a third baffle plate and a fourth baffle plate (Fig.1, Items 54), the second set of identical baffle plates configured to provide partial fluid separation between the plurality of intermediate chambers (Fig.1).  
With respect to claim 6, Howe et al. teach wherein each baffle plate of the second set of identical baffle plates comprises a perforation pattern (Fig.3, Items 61) configured to provide the partial fluid separation between the plurality of intermediate chambers (Col.5, Lines 44 – 68).  
With respect to claims 7 and 18, the Examiner considers that it would have been an obvious matter of design choice to provide the perforation pattern comprising a predetermined ratio of open surface area to closed surface area, the predetermined ratio comprising a range of area values comprising at least 28% open area and less than or equal to 32% open area because it would tune the sound attenuator to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application; furthermore, it has been held that where the general 
 With respect to claims 8, 9 and 19, Howe et al. teach the first and second tubes (Fig.1, Items 50 and 52) comprising a perforation pattern having a predetermined ratio of open surface area to closed surface area, the perforation pattern extending around a periphery of the tubes to fluidly connect an interior of the tubes to an intermediate chamber (Fig.1). The Examiner considers that it would have been an obvious matter of design choice to provide any of the tubes perforated section to fluidly connect an interior of the tubes to any of the intermediate chambers because it would tune the sound attenuator to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application.  
    With respect to claims 10 and 11, Nishiyama et al. teach wherein the inlet and outlet tubes (Fig.12, Items 54 and 55) terminate at a first and second surface of the housing interior; and wherein a portion of the inlet and outlet tube disposed in the inlet and outlet chamber (Fig.12, Items 51A and 51D), respectively, comprises the perforation pattern (Fig.12, Items 54B and 55B) having a predetermined ratio of open surface area to closed surface area, the perforation pattern extending around a periphery of the inlet and outlet tube to fluidly connect an interior of the inlet and outlet tube to the inlet and outlet chamber, respectively.  
With respect to claim 12, Nishiyama et al. teach wherein at least one of the inlet tube and the outlet tube is disposed substantially perpendicular to a longitudinal axis of the housing (Fig.12).  


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2021